Citation Nr: 1044511	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for bilateral hearing 
loss and assigned a noncompensable disability rating, effective 
August 13, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran was initially granted service connection for 
bilateral hearing loss in a December 2007 rating decision and was 
assigned a noncompensable disability rating, effective August 13, 
2007.  The Veteran disagrees with this rating assignment and 
contends that a higher evaluation is warranted.
 
The Veteran has reported that his hearing loss has worsened since 
the most recent VA examination, which was conducted almost three 
years ago, in December 2007.  See August 2008 notice of 
disagreement.  Moreover, the Veteran has reported that the 
results of the December 2007 VA examination do not accurately 
reflect the current severity of his service-connected bilateral 
hearing loss.  See May 2009 substantive appeal.  As such, VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent, and severity of his bilateral hearing 
loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  In this 
regard, the Board points out that, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  As such, the 
VA examiner should be requested to comment on the functional 
effects the Veteran experiences as a result of his bilateral 
hearing loss.  

As this case must be remanded for the foregoing reason, copies of 
any recent treatment records from the VA medical center in West 
Palm Beach, Florida, should also be obtained on remand.  See 38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
complete treatment records regarding his 
bilateral hearing loss, to include results of 
any audiograms, from the VA Medical Center in 
West Palm Beach, Florida, dated since 
December 2007.

2.  Then, schedule the Veteran for a VA 
audiological examination to assess the 
current severity of his bilateral hearing 
loss.  The examiner should be provided with 
and review the Veteran's claims folder in 
conjunction with the examination.  

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 
Hertz for both ears.  

The examiner should also comment on the 
effects of the Veteran's hearing loss on his 
occupational functioning and daily 
activities.  

All findings, conclusions, and opinions must 
be supported by a clear rationale.

3.  Review the examination report obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner for 
completion of the inquiry.  

4.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

